Per Curiam,
Plaintiff sued to recover $156 alleged to have been deposited by him with defendant to guarantee the payment of certain accounts which, it was averred, had been paid by the parties respectively owing defendant. The affidavit of defense denied the deposit and also averred that recovery on any claim plaintiff might have against defendant was barred by defendant’s discharge in bankruptcy. There was a verdict and judgment for defendant.
Appellant’s paper-book disregards so many of our rules essential for the proper consideration of an appeal, that we might well decline to consider it for that reason. *586As the case was tried below and argued here by the appellant in person, apparently without the aid of counsel, we have examined the record and find the appeal cannot be sustained.
The appeal is. dismissed.